Citation Nr: 0500623	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  93-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to an increased rating for the residuals of a 
compression fracture at T- 11, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which increased the evaluation for a compression 
fracture a T-11 with muscle spasm and, in a subsequent 
rating, denied the claims for entitlement to service 
connection.

The veteran presented testimony at a hearing before a Travel 
Section of the Board in April 1993.  The presiding 
representative of the Board has since left the Board's 
employ.  The veteran was afforded the opportunity for another 
hearing on November 16, 2000.  Notice of the hearing was 
mailed to the veteran's address of record approximately one 
month prior to the scheduled hearing date.  The veteran 
responded that he would attend but he failed to appear.  No 
request was received for rescheduling.  Therefore, the 
request for another hearing is deemed withdrawn, and the 
appeal is being processed accordingly.  38 C.F.R. § 20.704 
(d) (2004).

The case was previously before the Board in May 1994 and in 
August 1998, at which times it was Remanded to afford the 
veteran medical examinations and to obtain additional 
records.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran failed to report for a VA audiology 
examination in May 2002, and the record fails to demonstrate 
an association between the claimed disorder and service.

3.  The record fails to demonstrate any current residuals of 
pneumonia.

4.  Knee and right ankle complaints in service were acute and 
transitory in nature and resolved without residual pathology.

5.  The record fails to demonstrate current sinus pathology.

6.  The veteran's service connected thoracic spine disability 
does not manifest symptomatology warranting any higher than a 
20 percent rating under the old or revised rating criteria. 


CONCLUSIONS OF LAW

1.  A chronic hearing disorder was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

2.  Residuals of pneumonia were not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  

3.  Chronic bilateral knee and right ankle complaints were 
not incurred or aggravated by active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).  

4.  A chronic sinus disorder was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of a compression fracture at T11 have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003-5010, 5285, 5288, 
5291, 5293 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 
22, 2002), Diagnostic Codes 5235, 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in July 2003 as well as 
the Supplemental Statement of the Case of September 2004.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examinations and notice of the 
requirements necessary to substantiate his claims have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claims.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating actions on appeal 
preceded the enactment of the VCAA by a number of years, and 
the notices pursuant to that legislation did not come into 
being until well after the ratings on appeal were initially 
adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of September 2004, issued 
after the initial VCAA notice, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.  

The Board observes that only some of the veteran's service 
medical records are available for review despite numerous 
efforts to obtain more complete records.  Under the 
circumstances, the Board concludes that no additional records 
are available.  Nevertheless, where service medical records 
are missing, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.  Certain disorders that 
manifest within a year after separation warrant entitlement 
to service connection on a presumptive basis, but the claimed 
disorders do not qualify for such consideration.  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  
Bilateral Hearing Loss

The veteran's military occupation was as an aviation 
structural mechanic, which likely included noise exposure.  A 
clinical report of July 15, 1987 reflects a medical referral 
for audiology evaluation.  However, the associated evaluation 
showed possible serious otitis media as the basis for the 
referral and recommended that another audiology exam be done 
after the veteran had been "noise-free" for 40 hours, 
presumably to rule out acoustical trauma.  Medical history 
from July 1988 reflect no complaints of hearing loss; the 
veteran's ears were evaluated as clinically normal at that 
time.  The records also reflect that hearing protection was 
afforded.  Service medical records are otherwise negative for 
hearing loss or findings of audiology testing during service.  
All attempts to obtain additional service medical records 
have been unsuccessful.

Results of a VA audiology exam of December 1998 reported 
complaints of occasional bilateral ringing tinnitus.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
0
55
55
LEFT

5
0
25
35

The average decibel loss between 1000 and 4000 hertz was 28 
decibels in the right ear, and 16 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.  The examiner indicated that notched audiometric 
configuration shown on testing may be suggestive of noise 
trauma, during and post-service.

The veteran was scheduled for a VA audiology exam on May 7, 
2002, but the veteran failed to report for that examination 
at the VAMC Augusta, GA.  That examination was scheduled to 
obtain an opinion from the examiner as to whether your 
current bilateral hearing loss was likely due to any in-
service noise exposure.  Evidence expected from that 
examination could not be considered.

The December 1998 opinion which merely indicates that the 
alleged disorder, in effect, may or may not be related to 
service, is too speculative to establish a relationship 
between the disorder and service.  It is the veteran's 
responsibility to report for any examination and to cooperate 
in the development of the case, and the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  There has been no reason 
offered for the failure to report.  By not responding to the 
request of the RO for any additional information and evidence 
necessary to make a decision on his claim, and failing to 
report to the scheduled VA examination, the Board construes 
that the veteran abandoned his claim in these regards.  38 
C.F.R. § 3.158.  While certain medical evidence is of record, 
it is insufficient to favorably evaluate the veteran's claim.

Residuals of Pneumonia

The veteran was treated for pneumonia at Great Lakes, 
Illinois in September/October 1985, at the beginning of his 
tour of active duty.  The condition apparently resolved 
inasmuch as the available records over the balance of his 
years of military service do not demonstrate chronic 
residuals.  The veteran has not reported any post service 
treatment for the claimed condition.  

The claims file does not include a current medical diagnosis 
of residuals of pneumonia.  The Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the preponderance of the evidence is against the 
current existence of the claimed disorder.  Accordingly, in 
the absence of a diagnosed residuals of pneumonia, this claim 
must be denied.  See Rabideau, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).

Bilateral Knee Disorder/Right Ankle Disorder

Service medical records from June 1986 show treatment for 
chondromalacia patella, with complaints of discomfort behind 
knee caps; however, onset was not attributable to injury. 
Mild patellar tenderness was assessed in June 1986.  No 
further treatment was noted for this condition during service 
and no chronic bilateral knee disability was diagnosed.  
Post-service treatment reports do not show diagnosis of or 
treatment for a chronic bilateral knee disability related to 
service.

On VA examination in November 1995, as reported in an 
addendum dated in March 1996, full range of knee motion was 
appreciated, and an EMG was reported in normal limits except 
for bilateral abnormal age reflexes of unknown significance 
without evidence of radiculopathy.

Service medical records note complaints of right ankle sprain 
on September 28, 1987, which was treated with ACE wrap to the 
ankle and ice packs for three days.  The report noted the 
sprain was caused when the veteran tripped over a tire in the 
hangar bay.  No further treatment was noted for a right ankle 
sprain or other chronic right ankle disability or injury in 
service.  Post service treatment reports do not show 
treatment for any chronic right ankle disability or residuals 
of a sprain during service.

The Board considers that the evidence does not demonstrate 
that the complaints which the appellant suffered during 
service were anything more than acute and transitory in 
nature.  The evidence does not demonstrate any showing of 
residual pathology.  Similarly, there is no medical evidence 
tending to show that the symptoms in service represented a 
chronic disability(ies) rather than acute and transitory 
conditions.  The preponderance of the evidence is also 
against these claims.
Sinusitis

Service medical records reflect treatment for nasal 
congestion, "sinus pressure" and pain, and sometimes sore 
throat and dry cough in July 1987, April/May and July 1988. 
Condition was variously diagnosed as sinus condition, upper 
respiratory infection, sinusitis, and allergic 
rhinitis/sinusitis/bronchitis.  The veteran was treated with 
Entex antibiotics in April/May 1988.  No X-ray findings 
related to sinus complaints were noted.  There were no 
further treatments recorded for sinus conditions during 
service.

The veteran was afforded a VA examination in November 1998, 
which noted pertinent complaints since the early 1980's.  
Physical examination showed nasal turbinates moist and pink 
with clear rhinorrhea and right septal deviation.  There was 
tenderness to palpitation of the maxillary sinuses 
bilaterally.  Oropharynx was clear and negative discharge was 
noted.  Paranasal X-rays showed sinuses normally developed 
and clear of air fluid levels, retention cysts, expansile or 
destructive abnormalities.  Impression was negative paranasal 
sinus series.  In sum, the examiner was unable to diagnose 
any current pathology and only reported sinusitis by history.

Post-service treatment reports from March 2003 note some 
nasal congestion, primarily related to allergy seasons.  No 
diagnosis of chronic pathology was given.  Sinusitis was not 
noted as diagnosed or treated in the available outpatient 
treatment reports.  The veteran has not submitted any other 
treatment reports showing treatment for or diagnosis of a 
chronic sinus condition that is related to service.

In the absence of a currently diagnosis disability, the 
preponderance of the evidence is against the claimed 
condition.

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations.  The recent 
examinations are also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran sustained an injury to his thoracic spine when he 
fell from a bicycle in 1989, and he fractured his T-11 
vertebra.  Service medical records reflect numerous 
references to the thoracic injury; however, there were no 
complaints, treatment or findings vis-à-vis other spinal 
areas, i.e. cervical and/or lumbar, in conjunction with the 
thoracic injury or otherwise in available service medical 
records.  Service connection was established for a 
compression fracture at T-11 and evaluated as 10 percent 
disabling in accordance with Diagnostic Code 5285 pursuant to 
an unappealed rating of October 1989.

The veteran filed a claim for an increased rating in January 
1991.  Outpatient treatment records record the veteran's 
account of a history of lumbar pain, and, on January 24, 
1991, a diagnosis of lumbar strain was entered.  There was no 
radicular pathology at that time.  A March 1991 CT scan of 
the lumbar spine did not show stenosis or disc hemiation.  A 
CT scan of 1993 produced similar results as X-rays of 6-20-
94, which showed spina bifida occulta of S1, incomplete 
fusion of posterior neural arch of L5 and probably 
spondylolysis of L5.  The nurse practitioner who conducted 
the June 1994 examination commented that the veteran's spina 
bifida occulta at S-1 and spondylolysis were congenital 
conditions and that the veteran's then current lumbosacral 
strain symptoms were "possibly" associated with the in-
service thoracic spine fracture.  

The veteran was afforded another VA orthopedic exam in 
November 1998.  The examiner specifically noted that the 
veteran reported a history of low back pain since a bicycle 
incident in 1989, when the fracture of the T-11 vertebra 
occurred.  The examiner reviewed the claims folder.  Physical 
examination showed mild tenderness at L5 with negative 
straight leg raising test, bilaterally.  There was a slight 
decrease in sensation to pinprick in the right calf area with 
normal reflexes.  Flexion was to 60 degrees and the veteran 
stopped with pain, extension and flexion were reported as 
entirely normal.  The examiner opined that the low back pain 
was likely musculoskeletal in origin and indicated there was 
possible S1 radiculopathy down the right side.  Despite the 
veteran's reported history of low back pain and in 
consideration of the actual clinical history, the examiner 
stated he doubted that the radiculopathy or low back pain 
were related to the T11 fracture in any way because the 
fractured vertebra was several vertebral bodies above the 
nerve provoking the low back pain. 

A March 2003 VA orthopedic examination noted the veteran's 
complaints and history.  Physical examination showed 
tenderness to palpitation of the T11/12 area and spasms in 
the lumbar spine.  Lumbar flexion was 60 degrees without 
pain; extension was to 10 degrees without pain, and rotation 
was to 30 degrees, with increasing pain.  Strength was 
reduced in the tibialis anterior and there was decreased 
sensation at L4-5.  Bilateral straight leg raising tests were 
negative.  X-rays showed degenerative changes in the thoracic 
spine at T10/11 and T11/12 with wedge.  X-rays of the lumbar 
spine showed degenerative joint disease of the lumbar spine 
L4-S1 with old pars defect L5.  The examiner also indicated 
that there was associated degenerative changes above and 
below the T-11 fracture and he indicated the lumbar spine 
degenerative changes "appear to be the result of trauma 
sustained at the time of the T11 compression fracture".  The 
Board observes that the examiner failed to cite any service 
medical records which showed injury of the lumbar spine in 
the accident in 1989.

A May 18, 2004 VA neurology examination of noted the 
veteran's  reported history of mid back pain since a bicycle 
injury since 1985.  A note was also made as to a separate 
spine injury during his military service (apart from that 
when he sustained a fracture at T11) when the veteran 
purportedly fell against a F-14 fighter plane and allegedly 
sustained a lumbar strain injury.  Physical examination 
showed tenderness to percussion over T11, T12, and over L4-5 
and L5-S1, without discomfort over the sacroiliac joints 
bilaterally.  Muscle spasms were noted in the lower thoracic 
region but could flex to 70 degrees out of 95 degrees.  There 
was pain in the lower back and posterior thighs on straight 
leg raising bilaterally.  Strength was 5/5 in the lower 
extremity and deep tendon reflexes were 3+ at the knees and 
2+ at the ankles.  Gait was fairly normal and he was able to 
toe/heel walk and perform a tandem gait.  Sensory exam, joint 
position, and vibratory sensation were intact in both lower 
extremities.  Hypoesthesia was noted to pinprick over the 
distal left lower extremity below the knee both anteriorly 
and posteriorly.  Impression was T11 compression fracture in 
1985, by report and review of records.  Thoracic and MRI 
films from 2003 showed compression fracture with disc 
protrusion and osteophyte at T11 but, examiner indicated 
"this did not severely compress the lower cord."  Examiner 
also noted chronic mid-thoracic pain, probably 
musculoskeletal rated to irritation from the compression 
fracture and its sequelae.  Radicular symptoms in the legs 
were described as possibly from lumbosacral radiculopathy 
but, prior EMG reports did not show evidence of 
radiculopathy.  Low back pain was described as probably 
musculoskeletal. The examiner stated that "films (presumably 
X-rays) from 1985 show pars defect of lumbar spine".  
However, review of the service medical record was negative 
for diagnosis of "pars defect of lumbar spine" or any 
chronic lumbar spine abnormality during service, on X-ray or 
other objective testing.

Another VA examination of May 20, 2004 noted reported flare-
ups with operating the riding lawn mower and indicated moist 
heat provided some help.  MRI of December 12, 2003 showed 
normal thoracic spine but T-11 old fracture.  Physical exam 
showed lumbar flexion of 60 degrees with mild pain at 
initiation, extension of 0-10 degrees with pain, lateral 
bending of 30 degrees, and rotation of 0-80 degrees 
bilaterally.  Pain was evidenced with repetitive flexion and 
extension but not on bilateral rotation and bending except 
for some mild paraspinous pain.  Sensation was intact and 
straight leg raising was negative on the right and positive 
at 60 degrees on the left. The examiner opined that your L5-
S1 spondylolisthesis was not likely due to your T11 fracture.  
He did indicate he felt you had some chronic degenerative 
changes at T11 due to your fracture.  The examiner noted that 
there was no indication of findings of a pars defect or lower 
lumbar pain at the time of the in-service injury and that the 
lumbar disability was not believed to be related to the 
compression fracture in service.

Outpatient treatment reports from the VAMCs in Dublin, 
Georgia and Augusta, Georgia were reviewed and considered.  
MRI of January 2004 of the thoracic spine was normal.  Lumbar 
spine study showed chronic endplate T11 compression fracture 
deformity with central T11/12 disc osteophyte complex 
resulting in borderline canal stenosis.  Mild bilateral L3-4 
and L4-5 neural foraminal stenosis is seen with disc 
degeneration at those levels. L4-5 disc protrusion was seen 
with annular bulge at L3-4.  Neurology clinic evaluation of 
August 11, 2004 did not find objective focal, sensory or 
motor deficits.  Ankle and knee jerks were brisk and equal.

Initially, the Board observes that with respect to the 
claimed separate back injury (apart from that when the 
veteran sustained a fracture at T11) where the veteran 
purportedly fell against a F-14 fighter plane and sustained a 
lumbar strain injury, there are no service records of such an 
injury or incident.  The absence of service records weighs 
against the incident and/or that any chronic pathology 
resulted therefrom.  The Board additionally observes that the 
claimed incident with the F14 was reported to have occurred 
in April 1989 (as reflected on a January 24, 1991 outpatient 
treatment record), which time frame was embraced within the 
treatment period for the T-11 fracture.  Assuming arguendo 
that the incident with the F-14 occurred, the T-11 fracture 
occurred prior to that incident, in March 1989.  It bears 
some emphasis, however, that the treatment records for the T-
11 fracture incident span the period through April 1989 and 
until July 1989, the month prior to separation, but are 
entirely silent as to clinical findings for lumbar pathology 
during service.  Assuming without conceding that there was a 
lumbar injury in service, the absence of clinical reference 
supports the conclusion that such an injury was mild, acute 
and transitory, and without residual pathology.  

Furthermore, the Board additionally concludes that the more 
probative evidence weighs against any association of current 
lumbar pathology to the veteran's service connected T-11 
fracture.  The opinions weighing against service connection 
for lumbar pathology are better reasoned and supported with 
rationale.  Accordingly, the service connected disability 
evaluation is limited to the thoracic fracture and 
immediately associated pathology.  

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The timing 
of this change requires the Board to first consider the claim 
under the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Traumatic arthritis was rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.   
Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), a 60 
percent evaluation is contemplated for residuals of vertebral 
fractures without cord involvement, but with abnormal 
mobility requiring the use of a neck brace (jury mast).

A 100 percent evaluation is contemplated where there is cord 
involvement, where the claimant is bedridden, or where long 
leg braces are required. In addition, special monthly 
compensation is to be considered where lesser involvements 
including limited motion or nerve paralysis are present. 
Notes to Diagnostic Code 5285 provide that in other cases, 
the disability is to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.

In addition, Diagnostic Code 5285 provides that both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  38 
C.F.R. § 4.71a, Diagnostic Code 5285.

The veteran's service-connected thoracic spine disability is 
not objectively shown to involve ankylosis, and while he has 
been shown to experience at least some limitation of motion 
of the thoracic spine, 10 percent evaluations are the only 
ratings available under 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2003), for both moderate or severe limitation of 
motion. 

Under the pre-amendment Diagnostic Code 5293, a 
noncompensable evaluation was warranted for postoperative, 
cured intervertebral disc syndrome.  A 10 percent evaluation 
was warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome (IVDS) with recurring attacks with intermittent 
relief.  A 60 percent evaluation required persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

Under the foregoing criteria, a 10 percent rating is for 
application in consideration of limitation of motion of the 
thoracic spine to include degenerative changes.  A separate 
10 percent evaluation, but no more, is warranted pursuant 
Diagnostic Code 5285 for the fracture at T-11.  It should 
also be noted that while more recent clinical findings 
reflect spasm in the thoracic region, medical evidence up to 
the point when the evaluation criteria were last modified in 
2003 does not rise to the level of a 20 percent evaluation, 
which requires moderate intervertebral disc syndrome with 
recurring attacks.  Thus, evaluation of the service connected 
disability under the criteria for IVDS would not be more 
beneficial.  See Kuzma v. Principi.

Amended Regulations

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Further, under the amended spinal regulations, now found at 
Diagnostic Code 5235 to Diagnostic Code 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 



General Rating Formula for Diseases and Injuries of the 
Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

Analysis Under the Amended Regulations

As noted above, under the recently amended spinal 
regulations, which were expressly considered by the RO in the 
September 2004 Supplemental Statement of the Case, a higher 
than 20 percent rating will be warranted for a spine 
disability (i) with forward flexion of the thoracolumbar 
spine to 30 degrees or less, or (ii) favorable ankylosis of 
the entire thoracolumbar spine (both warranting a 40 percent 
rating), (iii) with unfavorable ankylosis of the entire 
thoracolumbar spine (warranting a 50 percent rating), or (iv) 
with unfavorable ankylosis of the entire spine (warranting a 
100 percent rating).  Further, a higher than 20 percent 
rating will be assigned with incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(warranting a 40 percent rating).  In this case, the Board 
finds that a higher rating is not warranted under the amended 
regulations.

First, the Board finds there is no evidence of ankylosis of 
the lumbar spine.  As noted above, range of motion has 
ordinarily been reported as flexion from 60 degrees, 
extension has been reported from 10 degrees to normal, and 
lateral flexion has been reported as essentially normal.  
Because there is no indication of ankylosis of the spine as 
evidence by variable, albeit limited, range of motion, and by 
X-ray evidence of normal vertebral spacing, the Board finds 
that there is no basis for a rating in excess of the 
currently-assigned 20 percent under the amended Rating 
Formula.  

Next, the Board notes that a 40 percent rating may also be 
warranted with forward flexion of the thoracolumbar spine to 
30 degrees or less.  In this case, the most limited flexion 
of the thoracolumbar spine was reported at 60 degrees.  As 
limitation of motion to the 30 degree or less level has not 
been shown, the Board finds that there is no basis for a 
higher disability rating at this time.

Further, the amended regulations provide for a 40 percent 
rating with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In this case, 
there is no evidence that the veteran has experienced acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest and treatment by a physician at any time 
during the appeal process.  While he has complained of on-
going pain and discomfort, there is no indication that 
bedrest has been ordered.  Therefore, the Board finds that 
there is no basis for a higher rating for intervertebral disc 
syndrome.

As there is no basis for a higher rating under the amended 
spinal regulations, the Board finds that the veteran's claim 
for a higher rating must be denied.  After consideration of 
all of the evidence, the Board finds that the preponderance 
of the evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").   

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 20 percent evaluation currently assigned is based on the 
veteran's complaints of pain and other subjective symptoms.  
The Board finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy, 
weakness, incoordination, swelling or deformity.  The veteran 
has submitted no competent medical evidence to support his 
assertions.  Based on the foregoing, the Board finds that a 
higher rating based on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not 
warranted.

There is no competent evidence of record which indicates that 
the veteran's thoracic disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of pneumonia 
is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to an increased rating for the residuals of a 
compression fracture at T- 11 is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


